DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the rotatable support structure" in Line 3. There is insufficient antecedent basis for this limitation of a structural element in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 10, 12-16, 18, 19, and 21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication to Gregerson, et al. (US 2016/0302871 A1).
With respect to Claim 1, Gregerson teaches a radiation treatment system (100; Paragraph 27 and throughout disclosure) comprising:
a fixed support structure (20) that is fixed to a support surface external to the radiation treatment system (Paragraphs 27-29 and 32; and Figures 1A-C);
a radiation source (121) that emits a treatment beam and is rotatably coupled (via 113, 115, 117) to the fixed support structure (Paragraphs 28-31);
a movable treatment couch (60) that is coupled to a couch positioning assembly (50) and is configured to position a patient (103) relative to the fixed support structure, wherein the movable treatment couch includes a longitudinal axis oriented toward the fixed support structure and a lateral axis that is perpendicular to the longitudinal axis (Paragraphs 29, 32-34, and 43; Figures 1A-C); and
the couch positioning assembly, wherein the couch positioning assembly is movably coupled to the fixed support structure and is translatable relative to the fixed support structure via a linear motor in a direction parallel to the lateral axis (Paragraphs 29 and 32-34).
With respect to Claim 2, Gregerson further teaches that the movable support couch positioning assembly includes a first end that is coupled to a lateral carriage assembly that includes the linear motor (Paragraphs 33 and 34).
With respect to Claim 5, Gregerson further teaches that the first end is positioned relative to the fixed support structure via at least one interface feature included in the lateral carriage assembly (Paragraphs 32-34).
With respect to Claim 6, Gregerson further teaches that the first end includes a locating feature configured to contact the at least one interface feature included in the lateral carriage assembly (Paragraphs 33-35).
With respect to Claim 10, Gregerson further teaches that the radiation source is rotatably coupled to the fixed support structure via a rotatable support structure linear motor with a curved configuration that rotates the rotatable support structure about the movable treatment couch (Paragraphs 28-31 and Figures 1A-C).
With respect to Claim 12, Gregerson further teaches that the couch positioning assembly is rotatably fixed so that the longitudinal axis remains oriented in a single direction (Paragraphs 32-34).
With respect to Claim 13, Gregerson further teaches that the couch positioning assembly is fixed relative to the fixed support structure in a direction parallel with the longitudinal axis (Paragraphs 32-34).
With respect to Claim 14, Gregerson further teaches that the movable positioning assembly includes a linear motor configured to position the movable treatment couch relative to the fixed support structure in a direction parallel with the longitudinal axis (Paragraphs 33, 34, and 43).
With respect to Claim 15, Gregerson further teaches that the movable positioning assembly is configured to position the movable treatment couch relative to the fixed support structure in a vertical direction (Paragraph 29).
Allowable Subject Matter
Claims 3, 4, and 7-9 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for the reasons as stated in the Final Office action mailed 11/18/2020.
Claims 16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter in Claims 16 and 18-21:
With respect to Claim 16, the prior art of record teaches many of the elements of the claimed invention, including a couch positioning assembly in a radiation treatment system, the couch positioning assembly comprising: a movable treatment couch that is configured to position a patient relative to a fixed support structure of the radiation treatment system in a direction parallel with a longitudinal axis of the movable treatment couch, wherein the fixed support structure is fixed to a support surface external to the radiation treatment system and is rotatably coupled to a radiation source that emits a treatment beam; a mechanism that is configured to position the movable treatment couch in a direction perpendicular to the longitudinal axis and a direction perpendicular to the longitudinal axis; and a lateral carriage assembly that is movably coupled to the fixed support structure and includes a linear motor configured to simultaneously translate the mechanism and the movable treatment couch in the lateral direction, wherein the longitudinal axis of the movable treatment couch is oriented toward the fixed support structure.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein said movement direction of the treatment couch, perpendicular to the longitudinal axis, is a direction that provides a lateral movement of said movable treatment couch, in the manner as required by Claim 16.
Claims 18-21 are allowed by virtue of their dependency.
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of claims 1, 2, 5, 6, 10, 12-16, 18, 19, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Applicant Response, filed 02/27/2021, with respect to 35 USC 112 rejections of the claims, are persuasive. The 35 USC 112 rejections of the claims have been overcome by the amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent documents to: McKenna (US 5,448,607), Ruchala, et al. (US 2007/0197908 A1), Hahn, et al. (US 2010/0102239 A1), and Deutschmann (US 2014/0046212 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST.
If attempts to reach the examiner by telephone are unsuccessful, the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        03/31/2021